 THE DOOR601International Center for Integrative Studies/TheDoor and Local 1199, Drug, Hospital andHealth Care Employees Union, AFL-CIO, Peti-tioner. Case 2-RC-20562January 31, 1990DECISION, DIRECTION, AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in an election held November 16 and 17,1988, and the hearing officer's report recommend-ing disposition of them The election was conduct-ed pursuant to a Stipulated Election AgreementThe tally of ballots shows 37 for and 35 against thePetitioner, with 2 void ballots and 8 challengedballots, a sufficient number to affect the results 1The Board has reviewed the record2 in light ofthe exceptions and briefs, and adopts the hearingofficer's findingss and recommendations, as modi-fiedThe hearing officer recommended sustaining thechallenge to the ballot of Dr Jane Ililfer, a medi-cal doctor and the Employer's laboratory director,because she had the authority to effectively recom-mend the hire and discipline of employees and wastherefore a supervisor within the meaning of Sec-tion 2(11) of the Act We find merit in the Employ-er's exception to the hearing officer's recommenda-tionSection 2(11) of the Act lists in the disjunctivethe types of authority that are evidence of supervi-sory status 4 The exercise of any one of these is'The parties stipulated at the hearing that Donna Vecchione and JohnPostyn were ineligible to vote and that their ballots should be neitheropened nor counted and that Robert Penotti and Minnie Schorr were eli-gible to vote and that their ballots should be opened and counted Fur-ther, the hearing officer recommended that the challenge to the ballot ofJay Fischer be overruled and that his ballot be opened and counted andthat the Petitioner's first objection be sustained, the tally of ballots re-vised, and the disputed ballot counted as a vote for the Petitioner In theabsence of exceptions, we adopt pro forma these recommendations of thehearing officer2 The Employer's motion to reopen the record is denied3 In finding that employee Honkamp was not a confidential employee,the hearing officer Incorrectly stated the standard that the Board uses todetermine such status as set forth in Associated Day Care Services, 269NLRB 178 (l984) In that case, the Board held that It would not find anemployee typing documents relating to labor relations matters to haveconfidential status 'unless It can be shown that the employee has playedsome role in creating the document or in making the substantive decisionbeing recorded, or that the employee regularly has access to labor rela-tions policy information before it becomes known to the union or em-ployees concerned" (Emphasis added ) Id at 181 Applying the correctstandard, however, we agree with the hearing officer that Honkamp isnot a confidential employeeAlthough we agree with the hearing officer that the challenge toWeissberg's ballot should be sustained, we disavow his reliance on evi-dence of postelection conduct in finding that she did not intend to returnto work as of the date of the election4 Sec 2(1) of the Act defines a "supervisor assufficient to confer supervisory status Phelps Com-munity Medical Center, 295 NLRB 486, 489 (1989)Such authority, however, must be exercised "withindependent judgment on behalf of managementand not in a routine or sporadic manner" SomersetWelding & Steel, 291 NLRB 913 (1988), and PhelpsCommunity Medical Center, supra Based on ouranalysis of the evidence below, we find that thePetitioner has not carned its burden of provingthat Hiller exercises independent judgment in effec-tively recommending the hire, discipline, or dis-charge of employees 5In finding that Hilfer possessed authority to ef-fectively recommend the hire of employees, thehearing officer accorded much weight to Hiller'stestimony regarding her possession of such author-ity The hearing officer, in finding that Hilfer pos-sessed authority to effectively recommend the hireof employees, relied on Hilfer's statement that sheinterviewed applicant Jalbuena and recommendedthat he be hired, and that he was, in fact, hired Inaddition, the hearing officer emphasized Hilfer's"uncontradicted" statement that if she had recom-mended that Jalbuena not be hired, he would nothave been Finally, the hearing officer found it sig-nificant that Hilfer screened applicants' resumesand on the basis of this review recommended thatcertain applicants not be given an interview (a pre-requisite for hire), and that her recommendations inthat respect were followedAn examination of her testimony reveals, howev-er, that Hiller's recommendations regarding thehire of employees were limited to the applicants'technical ability For example, Hilfer testified thatshe was only one of several individuals who inter-viewed Jalbuena and that she asked Jalbuena"questions about his experience in the laboratoriesand what he had done in terms of the technical as-pects of the lab, what he was capable of doing andthat was about it" Thus, it appears that Hiller'srecommendation was limited to whether a candi-[A]ny individual having authority, in the interest of the employer, tolure, transfer, suspend, lay off, recall, promote, discharge, assign,reward, or discipline other employees, or responsibly to direct them,or to adjust their grievances, or effectively to recommend suchaction, if in connection with the foregoing the exercise of such au-thority is not of a merely routine or clerical nature, but requires theuse of Independent judgment5 A party seeking to exclude an individual from voting in an electionfor a collective-bargaining representative has the burden of establishingthat the voter is ineligible to vote Ohio Masonic Home, 295 NLRB 390,393 (1989) Thus, "whenever the evidence is in conflict or otherwise in-conclusive on particular anthem of supervisory authority, we will findthat supervisory status has not been established, at least on the basis ofthose indicts" Phelps Community Medical Center, supra at 490 In the ab-sence of other testimony and other evidence regarding Hilfer's authorityto effectively recommend the hire and discipline of employees, our analy-sis of whether she possessed such authority is limited to an examinationof her testimony in this regard297 NLRB No 87 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdate had the technical ability to perform the workof a lab technician There is no evidence that Jal-buena was hired as a direct consequence of Hilfer'srecommendation or that Hilfer's recommendationregarding a specific candidate carried greaterweight than that of other interviewers or, indeed,any weight at all As to Hiller's "uncontradicted"statement that if she had recommended that Jal-buena not be hired he would not have been, wenote that Hiner also testified that even if she hadrecommended that Jalbuena not be hired, "[H]estill may have been and given a trial, probationaryperiod" Finally, although we agree with the hear-ing officer that Hilfer reviewed applications andrecommended that the certain applicants not beinterviewed, we do not find that the ability toscreen resumes and to make such recommenda-tions, even if followed, is sufficient to establish theauthonty to effectively recommend the hire of em-ployeesHines testimony in response to hypotheticalquestions also failed to establish that she had theauthority to effectively recommend the hire of em-ployees For example, when asked whether herrecommendation not to hire an applicant would befollowed if the applicant "did not possess any mini-mum level, the necessary skill, knowledge and abil-ity" to do the job, Hilfer replied that she"assume[d]" her recommendation would be fol-lowed and that she "hope[d] so it should be"We find that such equivocal testimony does notdemonstrate that Hilfer had the authority to effec-tively recommend the hire of employeesWe reach the same conclusion regarding theissue of Hilfer's authority to effectively recommendthe discipline and discharge of employees We notefirst that Hilfer had only limited contact with labtechnicians because she worked at the facility onlyone or two evenings a month for from 1 to 4 hoursand that her review of technicians' work was limit-ed to a review of the technicians' "bench work" inthe form of "quality control" Thus, Hilfer's testi-mony regarding her authority to effectively recom-mend the discipline and discharge of employeeswas limited to situations in which she counseled labtechnicians about following proper lab proceduresRegarding such counseling, Hilfer testified that shetalked to employees about once a year about keep-ing accurate records, but that the problem hadbeen quality control, not "an employee per se,"and that she has never reported such meetings tothe appropriate administrators No evidence waspresented at the hearing that would indicate thatHilfer had the authority to effectively recommendthe discipline or discharge of an employee if thatemployee failed to follow lab procedures or meetquality control standards 6 Accordingly, we findthat the record, at most, establishes that Hilfer isengaged in the routine direction of employees andthat there is insufficient evidence to establish thatshe has the authority to effectively recommend thediscipline or discharge of employees under her di-rectionIn light of all the above, we conclude that }Inferdoes not possess or exercise any of the indicia ofsupervisory status enunciated in Section 2(11)Thus, contrary to the hearing officer, we concludethat Hilfer is not a supervisor under the Act andthat the challenge to her ballot should be overruledand her ballot opened and counted 7DIRECTIONIT IS DIRECTED that the Regional Director,within 10 days of the date of this decision, openand count the ballots of Jane Hiller, Jay Fischer,Robert Penotti, Minnie Schorr, and Helen Hon-kamp, count the disputed ballot at issue in the Peti-tioner's Objection 1 as a vote for the Petitioner,prepare and serve on the parties a revised tally ofballots, and issue the appropnate certification pur-suant to the Board's Rules and RegulationsORDERIt is ordered that the matter is referred to theRegional Director for Region 2 for further process-ing..6 }Lifer testified that she had never recommended that an employee befired since '[lit has never come up When asked whether her recom-mendations regarding discipline and discharge would most likely be fol-lowed, Hilfer testified, 'I guess so, yes I would hope so anyway" Whenpressed as to whether her recommendation would be followed, Hiller re-sponded, "Well, I hope so I mean these are hypothetical situations, Iwould expect It We find that such equivocal statements do not establishthat Hiller has the authonty to effectively recommend the discipline ordischarge of employees7 In other contexts we have also found that the routine direction ofemployees based on a higher level of skill or experience is not evidenceof supervisory status See, e g, Extendico-Professional Care, 272 NLRB599 (1984), enfd mem 767 F 2d 926 (7th Cif 1985), and Beverly ManorConvalescent Centers, 264 NLRB 966 (1982) (nurses), Sears Roebuck &Co, 292 NLRB 753 (1989) (lead receiver in automotive center), and Som-erset Welding & Steel, supra (leadmen)